 

Exhibit 10.1

 

AMENDMENT TO
COLLABORATION AND LICENSE AGREEMENT

 

This Amendment to Collaboration and License Agreement (this “Amendment”) is
entered into as of December 17, 2018 (the “Amendment Date”) by and between
Homology Medicines, Inc., a corporation organized under the laws of the State of
Delaware, having a business address at 1 Patriots Park, Bedford, MA 01730
(“HMI”), and Novartis Institutes for BioMedical Research, Inc., a corporation
organized under the laws of the State of Delaware, having a business address at
250 Massachusetts Avenue, Cambridge, MA 02139 (“NVS”). HMI and NVS are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, HMI and NVS are parties to that certain Collaboration and License
Agreement effective as of November 6, 2017 (the “Agreement”);

 

WHEREAS, HMI and NVS have agreed to extend the deadline for NVS to select the
second Ophthalmic Target for an additional six (6) months as well as to extend
the time for making substitutions for the Ophthalmic Targets by an additional
six (6) months; and

 

WHEREAS, the Parties wish to amend the Agreement to reflect their agreement to
extend such selection.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Amendment, the parties agree as follows:

 

1.Section 3.1.2 of the Agreement is hereby deleted and replaced in its entirety
with the following:

 

“3.1.2 Ophthalmic Target Selection and Substitution. As of the Effective Date,
NVS has selected [***] as its first Ophthalmic Target under this Agreement. NVS
will have the right to (a) select the second Ophthalmic Target no later than 18
months after the Effective Date; and (b) make up to [***] substitutions of an
Ophthalmic Target (in aggregate) during the first 2.5 years of the Research Term
by providing written notice to HMI; provided, however, that in the case of each
of (a) and (b), NVS may not select any target except as expressly permitted
under this Section 3.1.2 (Ophthalmic Target Selection and Substitution). If, at
the time of HMI’s receipt of such notice, the proposed ophthalmic target is an
Occupied Target, then NVS may select another proposed target (and another if
such other proposed target is an Occupied Target and so on) until such time that
NVS selects an ophthalmic target that is not an Occupied Target, at which point
such proposed ophthalmic target will be added as an Ophthalmic Target under this
Agreement. If NVS in good faith questions why a proposed ophthalmic target is an
Occupied Target, then upon request HMI shall promptly provide reasonable
evidence as to why such target is an Occupied Target, which evidence may be
provided by HMI to NVS’ outside counsel or another outside consultant engaged by
NVS to confirm such status. Such outside counsel or consultant engaged by NVS
will be permitted to disclose to NVS only whether or not it agrees with HMI’s
determination that the proposed ophthalmic target is an Occupied Target. In

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

1

--------------------------------------------------------------------------------

 

the event of a dispute with regard to any proposed ophthalmic target, such
dispute shall be resolved by Expedited Arbitration. Upon substitution of an
Ophthalmic Target, the original target will no longer be an Ophthalmic Target
for purposes of this Agreement. NVS will have no further right to substitute any
Ophthalmic Target once it has made [***] substitutions under this Section 3.1.2
(Ophthalmic Target Selection and Substitution). If HMI has granted any Third
Party any non-exclusive rights with respect to any non-Occupied Target that NVS
selects as an Ophthalmic Target, then HMI will disclose to NVS the nature of
such granted nonexclusive rights at the time of NVS’ proposal of such target,
and if (i) NVS does not withdraw its proposal of such target, then when such
target becomes an Ophthalmic Target, the rights granted by HMI to NVS under this
Agreement with respect to such Ophthalmic Target will be subject to such non-
exclusive rights; and (ii) NVS does withdraw its proposal of such target, then
such proposal shall not qualify as one of the [***] permitted substitutions
under this Agreement.”

 

2.This Amendment is effective upon the Amendment Date and is and will be deemed
to be an integral part of the Agreement.

 

3.Any initially capitalized terms not otherwise defined herein shall have the
meanings given in the Agreement.

 

4.Except as expressly amended hereby, all terms of the Agreement shall remain
unchanged and in full force and effect.

 

5.This Amendment may be executed in multiple counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the
Amendment Date.

 

NOVARTIS INSTITUTES FOR

 

HOMOLOGY MEDICINES, INC.

BIOMEDICAL RESEARCH, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Scott A. Brown

 

By:

 

/s/ Sam Rasty

Name:

 

Scott A. Brown

 

Name:

 

SAM RASTY

Title

 

VP General Counsel

 

Title:

 

CHIEF OPERATING OFFICER

 

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

2